          Case 1:21-cr-00247-PAE Document 18 Filed 05/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      21-CR-247-03 (PAE)
                        -v-
                                                                             ORDER
 AMOS MUNDENDI,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a request from the Government to schedule a prompt appeal of

the bail determination as to defendant Amos Mundendi (Dkt. No. 16). The Court is attempting

to arrange an in-person bail hearing next week. If one cannot be arranged, the Court, provided

the defendant consents, will arrange for a prompt hearing by remote means. The Court’s deputy

will be in contact with counsel as to the timing and means of the hearing and will thereafter post

a scheduling order on the docket of this case. The Court understands that the defendant has not

yet satisfied the conditions for release set by Judge Netburn. For avoidance of doubt, the Court

ORDERS that, pending this Court’s ruling on the Government’s bail appeal, the defendant is to

remain detained.


       SO ORDERED.


                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: May 13, 2021
       New York, New York
